211 S.W.3d 623 (2007)
Robert L. BELCHER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66667.
Missouri Court of Appeals, Western District.
January 16, 2007.
Robert Belcher, Cameron, MO, Appellant Pro Se.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HOLLIGER, P.J., SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
Robert Belcher appeals from the denial of his Rule 74.06(b) motion, in which he sought to vacate a prior order denying his claim for post-conviction relief. Upon review of the briefs and the record, we find no error and affirm the motion court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would serve no precedential purpose.
AFFIRMED. Rule 84.16(b).